Citation Nr: 1705219	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-42 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to December 1971 and December 1975 to June 1991. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The Veteran has not been shown to have a current disorder attributable to his claimed right hip pain at any time since he filed his claim or within close proximity thereto.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disorder, to include as secondary to the service-connected degenerative joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a June 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, including his service treatment records, VA treatment records, and Social Security Administration (SSA) records.  He was afforded a VA examination September 2008.  The examination was adequate because it was based upon a thorough examination, including diagnostic tests, a description of the Veteran's pertinent medical history, and a review of the claims file.  An etiology opinion was not provided because, as discussed below, no disability was found.  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. Service Connection for a Right Hip Disorder

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).

The relevant DD Form 214 indicates active service from December 1975 to June 1991 with foreign service during that period.  Nevertheless, there is no indication of record, nor by the Veteran, to substantiate Southwest Asia service during that period of active service.  As such, the Board finds that additional development is not needed to show the Veteran served on active duty in the Southwest Asia theater of operations at any time from August 2, 1990 until the time he separated from service in June 1991.  Therefore, consideration of whether service connection for a right hip disorder is warranted under 38 U.S.C.A. § 1117 is not for application in this case. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

Prior to the Veteran's May 2008 claim on appeal, the Veteran reported in a March 1973 VA Form 21-526 pursuant to his claim for an initial higher rating for the service-connected right knee disability to experiencing pain in an unspecified hip.  Upon VA examination for the service-connected right knee disability in February 1973, the Veteran demonstrated full range of motion of both hips.  Upon VA examination in January 2004 for the spine, the Veteran's medical history included pain in both hips.  Review of VA treatment records document full active range of motion of both hips in August 2002, limited flexion of the right hip in October 2003, and limited range of motion in both hips in June 2004.  The Veteran also reported on a September 2003 Social Security Administration (SSA) record to having pain from his back into the hips.  

In a May 2008 VA Form 21-4138, the Veteran requested to be evaluated for his service-related problems, to include pain in his right hip.

During the course of this appeal, the Veteran was afforded a VA examination for joints in September 2008.  The examiner noted that the Veteran's STRs noted complaints of right hip pain in 1976, and there was an April 1976 normal x-ray of his right hip.  The examiner found that a March 1990 STR noted right hip pain.  The Veteran reported that his right hip pain is part of his back problem, the pain radiates into the right hip, and such pain began the same time his lower back problems started during active duty service.  

The examiner had limitation of flexion of the hip to 70 degrees with pain beginning at 70 degrees.  However, the examiner noted that the limitation of flexion of the hip was caused by abdominal protuberance.  Upon clinical evaluation, x-ray imaging of both hips revealed no osseous or articular abnormalities and the examiner concluded the hips as normal.  

At a September 2010 VA general medical examination, the Veteran reported no longer noticing pain extending to the right hip for a long time.  He also reported that he fell off ladder about one month prior landing on his right side and injured his right hip.  Upon clinical evaluation, he demonstrated bilateral hip flexion limited due to abdominal obesity.  At a subsequent VA general medical examination in July 2011, the Veteran reported radicular pain into the right hip.  In addition, review of VA treatment records during the appeal period are silent for any symptoms, treatment, or diagnosis of the right hip.

At the outset, the Board notes that upon VA examination for diabetes mellitus, type II, in July 2011, the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  In a December 2011 VA rating decision, service connection was granted for peripheral neuropathy of the right and left lower extremities as secondary to service-connected diabetes mellitus, type II.

Next, joint pain is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for muscle pain or joint pain).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1.

A clinical finding or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (providing that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Even though he experienced right hip pain at 70 degrees of flexion, the Veteran's limited motion of the right hip was caused by abdominal protuberance.  Therefore, there is no functional loss due to pain that can be akin to a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  There is no medical evidence otherwise showing underlying pathology of right hip pain that has been diagnosed or identified at any time since he filed his claim in May 2008 or within close proximity thereto.  As such, the Veteran's documented reports of right hip pain do not constitute a disability for which service connection may be granted.  

The Board has considered the Veteran's lay history of symptomatology related to his claimed disorder throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran in this case is not competent to determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.   Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  The Board finds that the VA examination reports to be of greater probative weight than the Veteran's lay assertions.  The VA examiners performed physical examination and diagnostic testing of the right hip which did not reveal any current right hip condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have such a disability during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.


ORDER

Service connection for a right hip disorder, to include as secondary to the service-connected degenerative joint disease of the lumbar spine, is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


